Exhibit 10.2

 

Termination Agreement

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made and entered into effective
the 7th day of July, 2013, between VeriTeQ Acquisition Corporation, a Florida
corporation (“VAC”), and Scott R. Silverman (the “Executive”).

 

WHEREAS, VAC and the Executive entered into that certain VeriTeQ Acquisition
Corporation Employment and Non-Compete Agreement effective as of January 1, 2012
(the “VeriTeQ/Silverman Employment Agreement”);

 

WHEREAS, the Executive and VAC have entered into a Share Exchange Agreement
dated as of June 24, 2013, with Digital Angel Corporation, a Delaware
corporation (“DIGA”), and all of the other shareholders of VAC (the “Share
Exchange Agreement”); and

 

WHEREAS, in connection with the Share Exchange Agreement, the Executive is
entering into an Employment Agreement with DIGA (the “DIGA Employment
Agreement”), and it is contemplated that the VeriTeQ/Silverman Employment
Agreement and all of the parties’ rights and obligations thereunder will be
terminated when DIGA and the Executive enter into the DIGA Employment Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises, covenants and agreements set forth in this Agreement, the Share
Exchange Agreement and the DIGA Employment Agreement, the receipt and
sufficiency of which are hereby acknowledged, VAC and the Executive hereby agree
as follows:

 

 

1.

The Executive and VAC each hereby agrees that when the DIGA Employment Agreement
is signed and becomes effective, the VeriTeQ/Silverman Employment Agreement and
all of the rights and obligations of the Executive and VAC thereunder will
terminate and be of no force or effect, and that DIGA is a third party
beneficiary of this Agreement.

 

 

2.

This Agreement will be governed by the laws of the State of Florida without
regard to conflicts of laws principles. Each party to the Agreement irrevocably
submits to the exclusive jurisdiction of the federal court in Palm Beach County,
Florida, for the purposes of any proceeding arising out of this Agreement and
waives all rights to trial by jury and agrees that any proceeding shall instead
be decided by a judge sitting without a jury.

 

IN WITNESS WHEREOF, VAC and the Executive have executed and delivered this
Agreement on the date first above written.

 

VeriTeQ Acquisition Corporation

                  /s/ Allison Tomek     /s/ Scott R. Silverman   Signature    
Scott R. Silverman  

          Allison Tomek       Name Typed or Printed              

Its: Secretary

       Title Typed or Printed

       

  